Title: From George Washington to Jonathan Trumbull, Jr., 6 February 1799
From: Washington, George
To: Trumbull, Jonathan Jr.

 

My dear Sir,
Mount Vernon 6th Feby 1799

By the Ship Nancy from London, just arrived at Alexandria, I have received four copies of the Prints of the Deaths of Montgomery & Warren (the number of setts I presume I subscribed for)—sent me by your Brother.
It is my wish to make him a remittance agreeably to the terms of the Subscription; but having taken no copy of it, and not being able to recollect what is to pay, must be my apology for troubling you with this letter: presuming that the original Paper or a copy thereof, might have been left with you; and more over, that you may be empowered to receive from the Subscribers in the United States, the amount of their subscriptions, in which case, upon receiving the advice, I shall, instead of making the remittance of mine to London, transmit it to you.
Whether any thing was to have been paid in advance—& whether in that case I paid mine—is more than I can decide without a resort (for the latter) to my Papers from Philadelphia, which are yet to be unpacked, and arranged.
By a Paper accompanying the Prints of Montgomery & Warren, the other part of the original design is suspended, on account of the peculiarity of the times.
As I shall not write to Mr Trumbull until I hear from you, the Sooner you can make it convenient to give me the information herein required, the more agreeable it will be.
I enquire frequently after you, & with pleasure hear always that you enjoy good health. Mrs Washington who is as well as usual, & Nelly Custis who on my birth day (the 22d instant) will change her name for that of Lewis, a Nephew of mine, and brother to those who lived with me in New York & Philadelphia, unite in best wishes and respectful compliments to Mrs Trumbull & yourself, with My dear Sir Yr Most Obedt & Affecte Servt

Go: Washington

